Dividend and Income Fund 11 Hanover Square New York, NY 10005 March 31, 2015 VIA EDGAR Securities and Exchange Commission treet, NE Washington, DC 20549 RE:Registration Statement on Form N-2; 1940 Act File No. 811-08747 Ladies and Gentlemen: Filed herewith via EDGAR is a Form N-2 registration statement for Dividend and Income Fund (the “Registrant”).The Registrant intends to offer the securities being registered on the Form N-2 on a delayed or continuous basis in reliance on Rule415 under the Securities Act of 1933, as amended. Please direct any comments or questions you have regarding this filing to Pamela M. Krill at 608-284-2226. Very truly yours, Dividend and Income Fund /s/ John F. Ramirez, Esq. General Counsel CC:Pamela M. Krill, Godfrey & Kahn, S.C.
